Citation Nr: 1126910	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for cause of death as a result of exposure to herbicides and solvents including tetrachloride.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972, including service in Vietnam.

The Veteran died in 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2008, the Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.  

This matter was previously remanded by the Board in January 2010 for additional development, specifically for the provisions of providing the Appellant with proper notice as to substantiation of her claim, and for additional medical review and a nexus opinion discussing the Appellant's theory that in-service exposure to carbon tetrachloride contributed to the Veteran's death.  In April 2010, the RO obtained the additional medical review and opinion and readjudicated the claim in a May 2011 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died in 2005.

2.  The Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicides in service.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.

November 2008 and February 2010 letters satisfied VA's duty to notify provisions under the VCAA and Hupp.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2010 letter advised the Appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death.  The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death.  This letter also informed the Appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources.  In particular, the February 2010 letter advised the Appellant of what disorders were service connected at the time of the Veteran's death (posttraumatic stress disorder and residuals of a wound to the right lower leg) and explained what evidence and information was required to substantiate a claim based on a condition not yet service connected (respiratory failure, recurrent GBM, and intracranial swelling).  Although the letter did not inform the Appellant that a disability rating would be assigned if service connection was awarded, the Board finds that, as service connection is not herein granted, and thus no rating is being assigned, the Appellant is not prejudiced by lack of notice on this issue.

The RO has taken appropriate action to comply with the duty to assist the Appellant by obtaining records of VA and private medical treatment and referring the matter for a VA opinion; the Veteran's service treatment records and service personnel records were already associated with the claims file.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Appellant regarding what further evidence she should submit to substantiate her claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

Entitlement to Service Connection for Cause of Death

The Appellant has asserted that the Veteran's glioblastoma multiforme (GBM), as listed on his death certificate as a significant condition contributing to death, contributed substantially and materially to his death as opposed to merely sharing in the production of death.  Specifically, she contends that the Veteran's presumed exposure to Agent Orange and asserted carbon tetrachloride or benzene caused his brain cancer, which led to his death.


There is no question that through his service in Vietnam, the Veteran was presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's terminal disorder is not among those recognized by VA, through research conducted by the National Academy of Sciences, as one which is presumptively linked to herbicide exposure.  Apart from the lack of such a presumption of causality, the preponderance of the competent evidence is against such a connection on a direct basis.  Similarly, as to the Appellant's contention regarding tetrachloride, there is no recognized presumption of such exposure based on the Veteran's service.  Moreover, even if such exposure could be substantiated, appropriate research by medical professionals has been conducted as part of this inquiry, but no such causal linkage has been found.  

For these reasons, the claim will be denied.  

As an initial matter, to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).   

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order for a veteran to prevail on the merits for a direct service-connection claim, the Board must find (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran's DD-214 reveals he had active service in the Republic of Vietnam.  His 2005 death certificate indicates that he died due to respiratory failure, due to (or as a consequence of) intrancranial swelling, due to (or as a consequence of) recurrent glioblastoma multiforme (GBM).

At the time of the Veteran's death, the Veteran was in receipt of service connection for PTSD and a right leg scar as a result of a helicopter crash in Vietnam in 1969.  The Appellant has not contended that any of these service-connected disabilities either caused or contributed to the Veteran's death.  As noted, she argues that the Veteran's death was caused or contributed to by in-service exposure to Agent Orange, carbon tetrachloride, and jet fuel (identified as benzene).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 2.209(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence conducted by NAS, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).  However, the Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

Glioblastoma multiforme is not among those disorders presumptively linked under the law to presumed exposure to herbicides.  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010). 

Notwithstanding the provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).  In other words, service connection may still be granted, however, if there is adequate evidence to establish that the etiology of the Veteran's GBM was herbicide exposure in the Republic of Vietnam.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372  (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Of record are VA and private medical records from November 2004 through February 2005, which show the initial diagnosis of GBM and the subsequent removal of the brain tumor in December 2004.  These treatment records do not provide any opinion as to the possible etiology of the Veteran's GBM.  

Before his death, the Veteran pursued a claim for service connection for brain cancer secondary to Agent Orange exposure.  In support of his claim, he submitted a map from the internet that depicted herbicide spray missions over Vietnam; a surgical report from Rhode Island Hospital dated December 2004 which included pathology findings from a tumor removed in a craniotomy; and an October 2004 list of crewmembers from the Veteran's squadron who had expired and their causes of death, including various diseases, accidents, and other causes.

Following the Veteran's death, the Appellant submitted the current claim on appeal for service connection for his cause of death.  In support of the claim, the Appellant submitted numerous statements and internet articles and newsletters to support her assertions that the Veteran's GBM was a result of exposure to herbicides, tetrachloride, or benzene.

In a November 2005 statement, the Appellant alleged that all of the men in the Veteran's squadron were diagnosed with cancer-an assertion that is refuted by the record.  The October 2004 crew list submitted by the Veteran, during his lifetime in January 2005, revealed various causes of death for deceased crewmembers in the squadron and showed that everyone in the squadron did not develop cancer.




Apart from her own statements as well as those of the Veteran's in-service colleague C.E.F. as to herbicide exposure, which is not in contention through a presumption of law, the Appellant and the Veteran's service colleagues have also offered their own belief that such exposure caused the Veteran's brain cancer.  
In a statement dated November 2008, Mr. C.E.F. wrote that during the detachment's time in the Mekong Delta, they were exposed to chemicals and poisons that, according to Mr. C.E.F., caused cancer and other illnesses.  He also wrote that the detachment was exposed to aviation jet fuel on a daily basis while fueling aircraft and cleaning weapons.  

The Appellant's and Mr. C.E.F.'s contentions as to causality are not competent evidence.  As lay persons they are not qualified to establish a medical etiology merely by assertions because such matters require medical expertise.  See Jandreau, 492 F. 3d at 1372; 38 C.F.R. § 3.159(a)(1).  

However, the Appellant's and Mr. C.E.F.'s contentions as well as the Appellant's submissions of various internet articles with narrative findings concerning studies or research that purported to establish causality between various cancers, including brain cancer, and herbicide, tetrachloride, and benzene exposure have been considered and researched, as under the third prong of Jandreau, above - namely, that of  investigation of lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Among her submissions, in March 2005, the Appellant submitted an extract of a May 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (hereinafter "Report").  The special assistant to the Secretary produced the report to "assist the Secretary in determining whether it was at least as likely as not that there was a statistical association between exposure to Agent Orange and a specific adverse health effect."  See Report, p. 1.  The special assistant concluded that there was adequate evidence for the Secretary to "reasonably conclude that it is at least as likely as not that there is a relationship between exposure to Agent Orange" and a list of health problems, to include brain cancer.  See Report, p. 2.  Notably, the VA and the National Academy of Science (NAS) declined to adopt the presumption, as evidenced by 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the report is of little probative value.

In statements dated November 2005 and May 2007, the Appellant included a narrative extract from a webpage citing National Cancer Institute (NCI) findings.  The NCI reportedly found "increased exposure to environmental neurocarcinogens is indicative in the rise of brain cancer incidence," and held "environmental exposures responsible for brain cancer."  It listed the following chemicals were linked to brain cancer: "polyvinyl chloride, petroleum based chemicals, nuclear fuels, ionizing radiation, weapons industry, agricultural chemicals, acrylonitrile, vinyl chloride, formaldehyde, N-nitroso compounds, phenols, pesticides, polycyclic aromatic hydrocarbons, organic solvents, lubricating oils, those working with metal," and stated "most of which are found in herbicides and solvents was by the military."

The Appellant made annotations next to passages within the text of the NCI print-out which drew attention to a narrative which stated nine studies showed chemicals, including benzene, found at toxic waste sites caused cancer in workers and nearby residents.  The author cited two unnamed studies of workers from oil refineries which "revealed an excess of cancers of the brain, bone, skin, kidneys, lymph system, and blood-forming cells (leukemia), as well as fatal diseases, including cancer of the digestive tract" and multiple myeloma.  

The narrative also included annotations next to passages relating to the National Library of Medicine's website which reportedly lists case studies that reveal chemicals causing changes to the brain, including tumors, astrocytomas, and GBM.  However, the case studies are not specifically referenced within the text by name or any identifying information.

In May 2007, the Appellant submitted an executive summary from a 1996 study on the mortality of Australian Vietnam veterans.  The Appellant highlighted one of a list of conclusions at the end of the summary which noted unexpected mortality rates for brain cancer and pancreatic cancer among national service veterans compared with non-veterans.  The conclusion statement also stated that brain cancer and pancreatic cancer "were not of priori interest" in the study.

With respect to the Australian study, in a February 2008 addendum to a January 2008 letter to the VA Chief of Medical Service of the Providence VA Medical Center from the Chief of the Neurology Section, the neurologist cited an American Cancer Society information page providing a summary of findings and limitations of the Australian study, among others.  The reference concluded that among the various studies "...there is a fairly consistent pattern suggesting no association between Vietnam service, occupational herbicide exposure, or dioxin exposure, and brain cancer."

In December 2008, the Appellant submitted a narrative article from the University of Pittsburgh Medical Center (UPMC) Cancer Centers, which reported heavy pesticide exposure was linked an elevated risk of brain cancer.  The article discussed a French research study that found agricultural workers with the highest level of exposure to pesticides were twice as likely to be diagnosed with brain cancer as those with no occupational pesticide exposure.  The Appellant also included an internet print-out from the Occupational Health and Safety website that provided a narrative report on a study that showed evidence of carcinogenic activity in male mice after exposure to glycol ether.  Again, the studies were not included with the articles.

She also submitted a public health statement for Stoddard solvent, a degreasing and cleaning agent.  The Appellant annotated the following passage, "For the following effects in humans or animals, either there were no studies or the available studies did not associate the effect with exposure to Stoddard solvent: birth defects, reproductive effects (infertility), and immunological or lymphoreticular effects."  Curiously, the Appellant marked the passage which suggests a lack of a relationship between the solvent and immunological or lymphoreticular effects.  The article also noted, "Very few studies have been located that study the carcinogenic (cancer-causing) effects of Stoddard solvent in humans and animals."

In August 2007, the Appellant submitted several internet narrative summaries that purported to reveal carcinogenicity of pesticides, without attempting to focus on specific chemicals, through epidemiologic investigations.  The Appellant annotated a text block which stated:

Brain tumors occur more frequently in people regularly exposed to: acrylonitrile, vinyl chloride, formaldehyde, lubricating oils, N-nitroso compounds, phenol, pesticides, polycyclic aromatic hydrocarbons and organic solvents.  Industries that could expose workers to those chemicals include: synthetic rubber and polyvinyl chloride manufacturers, crude oil, and petroleum-based chemical producers, pharmaceutical manufacturers, nuclear fuel and weapons producers and farms that use agricultural chemicals.

The Board notes that the Veteran was in the agriculture industry; however, during the hearing, the Appellant testified that they operated an organic operation and did not utilize chemicals.  

On a September 2008 print-out of an internet narrative from Vermont's Air Pollution Control Division website, the Appellant indicated the Veteran used carbon tetrachloride to clean guns on a daily basis.  The article text reported that carbon tetrachloride entered the body through the lungs, stomach, intestines, and skin; and some of the carbon tetrachloride absorbed by the body can enter the kidney, liver, brain, lungs, and skeletal muscle.  The narrative also stated that "60% of the carbon tetrachloride inhaled by humans is believed to be absorbed by the body," but "much of the carbon tetrachloride that enters the body through inhalation quickly leaves the body through exhaled air."  There was no mention of a direct link between brain cancer and absorbed carbon tetrachloride within the text.  The Appellant, however, made a notation in the margin of the print-out that indicated carbon tetrachloride entered the body and "attacks" the brain.  As a lay person, however, she is not competent to establish a medical etiology merely by her own assertions because such matters require medical expertise.  See Jandreau, 492 F. 3d at 1372.  

In January 2009, the Appellant submitted another internet narrative which she argued showed a connection between environmental exposure to toxins, including benzene (found in jet fuel) and brain cancer.  She reported the Veteran used jet fuel as a degreaser to clean his weapons during service.  

As to the internet articles the Appellant submitted, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

As noted, pursuant to its duty to assist the Appellant in the development of her claim, such action later recognized by the Court's decision in Jandreau, in November 2008, the Board remanded the claim to obtain a medical opinion from a VA neurologist that investigated the evidence submitted in support of the claim.  

Concerning the medical significance of the various articles submitted by the Appellant, in a June 2009 opinion, a VA neurologist stated:

[The Appellant] does provide some studies demonstrating circumstantial epidemiological (large population-based) evidence of a relationship between toxin exposures and malignancies, but no scientific evidence specifically linking carbon tetrachloride exposure to the development of glioblastoma multiforme in populations or individuals.

In an April 2010 opinion, the VA neurologist, expanded his previous opinion and stated: 

...some of this information is from lay websites and articles[,] and is entirely speculative; all suggestions of a causative relationship between environmental toxins and the development of glioblastoma multiforme [GBM] are entirely speculative and not based on scientific data that I can determine.

Other information provided by the [A]ppellant includes studies demonstrating circumstantial epidemiological (large population-based) evidence of a relationship between toxin exposures and malignancies, but no scientific evidence specifically linking herbicide, carbon tetrachloride, or benzene exposure to the development of glioblastoma multiforme in populations or individuals.

The June 2009 and April 2010 reports are the only probative (i.e., both professionally competent and factually informed) medical opinions of record  directly address the central question of causality in this matter.  These reports are against the claim.  

The Board has considered the Appellant's submissions to support her claim, but finds them to be without probative value.  The narrative articles were not accompanied by the complete research studies or the opinion of any medical expert specifically linking the Veteran's GBM to his in-service exposure to herbicides, tetrachloride, or benzene.  

First, while a July 2006 opinion from Prakash Sampath, M.D., the Veteran's treating neurosurgeon, observed that the Veteran's GBM was likely to be service connected because "every soldier stationed with [the Veteran] has some form of cancer," the factual basis of this statement is contradicted by the record.  While a July 2006 opinion from the Veteran's treating VA oncologist stated that it was "conceivable that exposure to Agent Orange in this case may be related" to the Veteran's GBM, the strength of the conceivability of such a nexus has been thoroughly researched in January 2008, February 2008, June 2009, and April 2010, and found essentially speculative.  

Moreover, an April 2011 opinion from the VA oncologist who authored the July 2006 letter indicates that it did not appear that there is any association between this "Veteran's GBM and subsequent death with his active service, his exposure to herbicides, carbon tetrachloride, or benzene, his family history (unremarkable), or his work as an electrician."   Stated alternatively, while her earlier opinion indicated a possible relationship, her later and detailed investigation of the issue of causality ruled out a connection between the Veteran's GBM and exposure to herbicides, and noted that the "only clear risks" leading to brain cancer are ionizing radiation and genetic syndromes.

The Board finds the VA neurologist's various opinions highly probative in determination of this claim.  In a January 2008 medical opinion, he noted that he reviewed, in detail, the extensive medical records within the claims file and reviewed available literature regarding the etiology of brain tumors, as well as literature on the effects of herbicides.  He reported, "The only environmental factor that has been found contributing to the development of brain tumors is ionizing radiation.  The only malignancies that Agent Orange has been frequently associated with are soft-tissue sarcomas, non-Hodgkin's lymphoma, Hodgkin's Disease, and Chronic Lymphocytic Leukemia."

In a February 2008 addendum, the VA neurologist detailed the specific literature that he reviewed to form his January 2008 opinion.  Notably, in an internet article Jeffrey N. Bruce, M.D., and Edgar M. Housepian, neurological surgeons, found the etiology of gliomas remains unknown (with the exception of the rare occurrence of familial brain tumors).  

In a June 2009 medical opinion, the VA neurologist related that neither he, nor the Medical Librarian at the Providence VA Medical Center, could find any significant studies conducted regarding exposure to carbon tetrachloride sustained by veterans in available medical literature.  He noted that it was "certainly feasible" that the Veteran could have been exposed to carbon tetrachloride during service because the substance was used as a propellant, insecticide, and cleaning fluid.  However, the neurologist noted there was no research data to suggest a relationship between carbon tetrachloride exposure and the development of GBM.  He concluded that he was unable to render an opinion without resort to speculation as to any relationship between the Veteran's putative exposure to carbon tetrachloride and the development of the GBM which caused his death.

In an April 2010 medical opinion, the VA neurologist stated that he could not comment on whether exposure to herbicides, carbon tetrachloride, benzene, and/or any other incident of military service may have contributed to the Veteran's development of GBM without resort to speculation.  He reported he could not find scientific data to suggest a relationship between exposure to herbicides, carbon tetrachloride, or benzene and the development of GBM.  He noted the only environmental factor for which there was scientific evidence supporting a potential contribution to the development of intracranial neoplasms was exposure to ionizing radiation, and he found nothing in the record to suggest the Veteran had exposure to ionizing radiation.  

The Appellant also argued that the Veteran's GBM was caused by exposure to carbon tetrachloride and benzene.  However, there was no evidence within the record that revealed the Veteran was exposed to either fluid, and if he was, the quantity.  Regardless, the VA neurologist provided there was no research data to suggest a relationship between carbon tetrachloride exposure or benzene and the development of GBM.  Without objective medical evidence of a nexus between the Veteran's GBM and in-service exposure to either carbon tetrachloride or benzene, the service connection claim fails.

For the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


